DETAILED ACTION
The Amendments and Remarks filed on 08/08/2022 have been received and entered.  

The Terminal Disclaimer filed on 09/08/2022 has been approved. 

Claims 2-21 as amended are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Eric Li on 09/09/2022.  

The application has been amended as follows: 
2. (Currently Amended) A system comprising:
	a non-transitory memory storing data on a user device; and
	one or more hardware processors coupled to the non-transitory memory and configured to read instructions to cause the system to perform operations comprising: 
		receiving, via a browser application, an indication that a link has been selected in a first webpage on a display of the user device, wherein the link is configured to allow the browser application to leave the first webpage and open a second webpage through the browser application when the second webpage does not correspond to a fillable form;
		determining that the second webpage corresponds to a fillable form;
		causing, in response to a determination that the second webpage corresponds to the fillable form, the browser application to bypass leaving the first webpage and opening the second webpage and instead display one or more input fields of the fillable form of the second webpage in a module format over the first webpage, the module format comprising a plurality of modules that are scrollable;
		receiving, from the user device, a set of inputs for a first module of the plurality of modules displayed over the first webpage;
		determining, upon receiving the set of inputs, that a set of conditions for the first module has been satisfied; and
		causing, in response to the determining that the set of conditions for the first module has been satisfied, the browser application to scroll to a next module of the plurality of modules. 

7.  (Currently Amended)  The system of claim 2, wherein the causing the browser application to scroll to a next module comprises replacing the first module with a second module of the plurality of modules as the module displayed over the first webpage. 

8.  (Currently Amended)  The system of claim 2, wherein the operations further comprise:
	determining that a currently displayed module is a last module of the plurality of modules; and
	in response to determining that the currently displayed module is the last module of the plurality of modules, exiting the module format by discontinuing the display of the currently displayed module over the first webpage. 

9. (Currently Amended) A method comprising:
	receiving, via a browser application, an indication that a link has been selected in a first webpage on a display of a user device, wherein the link enables the browser application to leave the first webpage and navigate to a second webpage when the second webpage does not contain one or more fillable fields;
	determining that the second webpage contains one or more fillable fields;
	causing, response to a determination that the second webpage contains the one or more fillable fields, the browser application to bypass leaving the first webpage and instead display, over the first webpage and without navigating to the second webpage, the one or more fillable fields of the second webpage in a first module of a plurality of modules, the plurality of modules being scrollable;
	receiving, from the user device, a set of inputs for the first module that is displayed over the first webpage;
	determining, upon receiving the set of inputs, that a set of conditions for the first module has been satisfied; and
	causing, in response to the determining that the set of conditions for the first module has been satisfied, the browser application to scroll to a next module of the plurality of modules. 

11.  (Currently Amended)  The method of claim 9, wherein the  plurality of modules comprise forms that include a set of fields requiring inputs from the user device.

14.  (Currently Amended)  The method of claim 9, wherein causing the browser application to scroll to a next module comprises replacing the first module with a second module of the plurality of modules as a module displayed over the first webpage.  

15.  (Currently Amended)  The method of claim 9, further comprising:
	determining that a currently displayed module is a last module of the plurality of modules; and
	in response to determining that the currently displayed module is the last module of the plurality of modules, discontinuing the display of the currently displayed module over the first webpage. 

10.  (Currently Amended)  A non-transitory machine-readable medium comprising a plurality of machine-readable instructions executable to cause a machine to perform operations comprising:
	receiving, via a browser application, an indication that a link has been selected in a first webpage on a display of the user device, wherein the link allows the browser application to exit the first webpage and open a second webpage when the second webpage does not contain user-fillable content;
	determining that the second webpage contains user-fillable content;
	causing, in response to a determination that the second webpage contains the user-fillable content, the browser application to bypass exiting the first webpage and instead enter a module format without opening the second webpage, wherein the browser application enters the module format at least in part by displaying the user-fillable content of the second webpage in a first module of a plurality of modules over the first webpage, the plurality of modules being scrollable;
	receiving, from the user device, a set of inputs for the first module that is displayed over the first webpage;
	determining, upon receiving the set of inputs, that a set of conditions for the first module has been satisfied; and
	causing, in response to the determining that the set of conditions for the first module has been satisfied, the browser application to scroll to a next module of the plurality of modules. 

18.  (Currently Amended)  The non-transitory machine-readable medium of claim 16, wherein the plurality of modules comprise forms that include a set of fields requiring inputs from the user device. 

20.  (Currently Amended)  The non-transitory machine-readable medium of claim 16, wherein the causing the browser application to scroll to a next module comprises replacing the first module with a second module of the plurality of modules as the module displayed over the first webpage. 

21.  (Currently Amended)  The non-transitory machine-readable medium of claim 16, wherein the operations further comprise:
	determining that a currently displayed module is a last module of the  plurality of modules; and
	in response to determining that the currently displayed module is the last module of the plurality of modules, exiting the module format by discontinuing the display of the currently displayed module over the first webpage. 


Allowable Subject Matter
Claims 2-21 are allowed.

The following is an examiner’s statement of reasons for allowance: The present invention teaches a technique for automatically scrolling from a first module to a next module comprising input fields for a fillable form in response to receiving a set of inputs for the first module that satisfy a set of conditions.  The claims are allowable over the prior art in view of the Examiner’s Amendment.  The closest prior art fail to teach the combination of a link in a first webpage displayed on a browser that is: 1) configured to open a second webpage through the browser if the second webpage does not correspond to a fillable form and 2) if the second webpage corresponds to a fillable form, bypass opening the second webpage and instead display input fields of the fillable form as modules over the first webpage, and automatically scroll to a next module when a set of inputs satisfy a set of conditions.  Thus, the claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TING ZHOU LEE whose telephone number is (571)272-4058.  The examiner can normally be reached on Monday 9am-1pm, Tuesday 10:30am-2:30pm, Wednesday 9-1pm, Thursday 9am-1pm, Friday 9am-1pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TING LEE
Primary Examiner
Art Unit 2173

/TING Z LEE/Primary Examiner, Art Unit 2173